DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

   CHARLES D. RUSSO, DMD and CHARLES D. RUSSO, DMD, PA,
                        Appellants,

                                      v.

                       JESSICA KVERNHAUGEN,
                              Appellee.

                               No. 4D19-1533

                               [March 12, 2020]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Carlos A. Rodriguez, Judge; L.T. Case No. 17-5936 (14).

  John M. Fitzgerald and Kyle A. Cooper of Tabet DiVito & Rothstein LLC,
Chicago, IL, and Jonathan P. Lynn of La Cava & Jacobson, P.A., Fort
Lauderdale, for appellants.

  Rebecca Bowen Creed of Creed & Gowdy, P.A., Jacksonville, and Frank
Ashton and Kevin W. Moore of Hardesty, Tyde, Green & Ashton, P.A., for
appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CIKLIN and GERBER, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.